Citation Nr: 0903923	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the termination of the veteran's Department of 
Veterans Affairs improved pension benefits effective as of 
April 1, 2005, was proper.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2006, the VA Pension Maintenance Center (PMC) 
informed the veteran of the termination of his VA improved 
pension benefits effective as of April 1, 2005.  

In July 2006, the PMC informed the veteran of an overpayment 
of VA improved pension benefits to him in the amount of 
$10,865.00.  

In December 2006, the veteran submitted a notice of 
disagreement (NOD) with the issue of whether the termination 
of his VA improved pension benefits effective as of April 1, 
2005, was proper, and he indicated that he desired a waiver 
of recovery of overpayment of VA improved pension benefits in 
the amount of $10,865.00.  The veteran contended that the 
overpayment should be waived because he was unaware that he 
must report his Social Security Administration benefits to 
VA, and that it would cause financial hardship for him to 
repay the debt.  See veteran's notice of disagreement, 
received in December 2006.  

In May 2007, the AOJ issued a statement of the case (SOC) to 
the veteran which addressed only the issue of whether the 
termination of VA improved pension benefits effective as of 
April 1, 2005, was proper.  

The certified issue on appeal is whether the reduction and 
termination of VA pension benefits due to excessive income 
was proper.  However, in addition to disagreeing with the 
termination of his pension benefits, the veteran's NOD also 
requested a waiver of recovery of the overpayment that 
resulted from the retroactive termination.  The file does not 
contain a copy of a waiver decision.  The issue of 
entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $10,865.00 is considered to 
be inextricably intertwined with the claim currently on 
appeal, Harris v. Derwinski, 1 Vet. App. 180 (1991), and is 
referred to the RO for appropriate action.  





REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the veteran has not been 
provided a VCAA notice which addresses the issue of whether 
the termination of his VA improved pension benefits effective 
as of April 1, 2005, was proper.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008), and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), are fully met.  

2.  Adjudicate the veteran's request for 
a waiver of recovery of an overpayment of 
VA pension benefits in the amount of 
$10,865.00.  

3.  Then readjudicate the issue of 
whether the termination of the veteran's 
VA improved pension benefits effective as 
of April 1, 2005, was proper.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


